Citation Nr: 0639892	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in July 2004, and a substantive appeal 
was received in August 2004.  The veteran testified at a 
Board hearing at the RO in September 2006. 

Although the RO initially determined that new and material 
evidence had not been received to reopen his claim, a 
supplemental statement of the case issued in January 2005 
reflects that the RO subsequently reopened the veteran's 
claim, but denied under a merits analysis.  However, 
regardless of the determination reached by the RO as to the 
reopening of the claim, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  An unappealed RO decision in January 1993 denied the 
veteran's claim for service connection for low back pain on 
the basis that the condition was deemed acute and transitory.   

2.  Certain evidence received since the January 1993 rating 
decision is neither cumulative nor redundant and by itself or 
in conjunction with the evidence previously assembled and 
raises a reasonable possibility of substantiating the claim.  

3.  The evidence is in equipoise as to whether the veteran's 
current low back disability, diagnosed as lumbar disc disease 
and lumbar stenosis, was incurred in service.   


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service 
connection claim for low back pain is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  Evidence received since the January 1993 rating decision 
denying service connection for low back pain is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006). 

3.  The veteran's current low back disability, diagnosed as 
lumbar disc disease and lumbar stenosis, was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in December 2003); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

If VA determines that the evidence is new and material, the 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board notes that this claim was originally denied by the 
RO in January 1993 and the rating decision went unappealed.  
Consequently, the decision became final.  The evidence on 
record at the time of the January 1993 denial consisted 
solely of the veteran's service medical records.  The RO 
recognized that the veteran had back problems in service; but 
deemed the condition to be acute and transitory because there 
was no evidence of residual loss of motion, neurological 
deficits or other abnormalities.  

Since the January 1993 denial, the veteran has submitted new 
evidence.  The new evidence includes post service treatment 
records dated June 1999 to the present; a September 2006 
nexus opinion from the veteran's private physician; a 
September 2004 VA examination report; and September 2006 
Board hearing testimony.  The newly submitted evidence 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant; and by 
itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for service connection for 
a low back disability is reopened.  

The veteran testified that prior to playing in a softball 
game, he was involved in stretching exercises in which he and 
another soldier put their backs together, locked arms, and 
lifted each other off the ground.  He stated that when he 
leaned over, the other soldier jerked him back and there was 
a loud pop in his back along with a lot of pain.  He went 
straight to the clinic and received medication.  He was 
restricted from lifting, standing at attention, physical 
training, etc. for over a month.  He believed that the 
incident occurred in the spring/summer of 1973.  He stated 
that he has had pain ever since but that he manages to 
tolerate it.  He testified that he sought treatment on 
numerous occasions for his low back pain; and that he 
reported it to the clinician who conducted his separation 
examination, but he did not think that it was recorded.  

The Board cannot find any evidence of the alleged incident.  
Nonetheless, the Board notes that the veteran's service 
medical records are replete with complaints of back pain.  In 
July 1975, he complained of low back pain.  Upon examination, 
the clinician found moderate paraspinal muscle spasms in the 
low thoracic to upper lumbar area.  He was found to have 
anterior wedging T12 to L2.  In November 1975, a clinician 
noted that the pain is intermittent, but it is debilitating 
when it occurs.  In March 1977, the veteran complained of a 
back problem and requested a brace.  A January 1981 treatment 
note indicated a history of scoliosis and history of trauma 
with compression fracture L1-L3.  A January 1982 treatment 
note indicated that the veteran has complained of low back 
pain for nine years.  The pain had increased in intensity 
after flying for 2+ hours.  In an October 1990 Report of 
Medical History, the veteran indicated, by checked box, that 
he had had recurrent back pain.  The Board notes that the 
veteran's February 1992 separation examination is normal; 
however, the veteran's February 1992 Report of Medical 
History reveals that the veteran once again indicated, by 
checked box, that he has had recurrent back pain.  

The veteran's private physician since 1999 (Dr. M.C.S.) 
submitted two statements in which he rendered a nexus opinion 
in favor of the veteran.  The first (dated August 2004) 
failed to include a rationale for his opinion.  However, the 
second correspondence (dated September 2006) indicated that 
he had reviewed the veteran's claims file.  He noted that the 
veteran entered service with a normal physical examination; 
that he reported "recurrent back pain" in March 1973; that 
a June 1974 x-ray showed mild anterior wedging of T-12 
through L-2; and that he continued to seek treatment for back 
pain throughout service.  Dr. M.C.S. opined that the onset of 
the veteran's back pain began in service, and that his 
current back disability should be service connected.

The veteran underwent a VA examination in September 2004.  
The VA clinician also reviewed the claims file and conducted 
a thorough examination.  She noted the history reported by 
the veteran (injuring his back while stretching before a 
softball game).  She also noted his history of back pain 
throughout service.  She diagnosed the veteran with lumbar 
disk disease and lumbar spinal stenosis that required 
surgery.  She noted that there were no reports of a back 
injury in 1973 and stated that "no opinion can be formulated 
as to whether or not his lumbar spinal stenosis is related to 
a specific injury without resorting to speculation because I 
did not document treatment for a specific back injury."  It 
appears to the Board that the September 2004 clinician 
attempted to link the veteran's current back disability 
specifically to the pre-softball game injury that occurred in 
service.  When no evidence of such an injury was found, she 
was unable to render an opinion.  The Board notes that all 
that was required from the clinician was a nexus opinion 
linking the veteran's current back disability to any incident 
of service including, but not limited to, the injury 
specified by the veteran.  As such, it was not necessary that 
the claims file document the specific injury, only that the 
claims file provide evidence that his current back disability 
began some time during service.  Although the claimed 1973 
injury may not be documented, the service medical records do 
include other references to low back complaints and symptoms. 

The Board is thus presented with an evidentiary picture which 
shows recurrent low back complains and symptoms during the 
veteran's active duty service.  Newly received evidence shows 
a currently low back disability, diagnosed at the September 
2004 VA examination as lumbar disc disease and lumbar 
stenosis.  A private physician, after reportedly reviewing 
the claims file, has opined that the veteran's current low 
back disability is related to the low back symptomatology 
documented in the service medical records.  As discussed in 
the preceding paragraph, the VA examiner appears to have 
limited her opinion to the claimed 1973 injury and she did 
not address the other documented back problems during 
service.  However, in view of the other competent evidence 
favoring the veteran's appeal, the Board does not believe it 
necessary to obtain any clarification from the VA examiner as 
to a nexus between the current low back disability and the 
documented low back complaints during service.  

As such, the Board finds that the evidence is in relative 
equipoise, and in resolving the benefit of the doubt in the 
veteran's favor, service connection for a low back disability 
is warranted.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
veteran as a result of any VCAA deficiency in light of the 
Board's decision.  




ORDER

Service connection for low back disability, diagnosed as 
lumbar disc disease and lumbar stenosis, is warranted.  To 
that extent, the appeal is granted.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


